PER CURIAM.
Katharthur Mills appeals his conviction and sentence for burglary of a dwelling and petit theft committed on September 12, 1998. We affirm Mr. Mills’ judgment and sentence, except that we remand for the trial court to correct a scrivener’s error on the written judgment. The oral sentence imposed on Mills was a forty-year sentence with a thirty-year minimum mandatory as a violent career criminal. However, in the written judgment and sentence, the court mistakenly marked the sentence as a habitual violent felony offender sentence, instead of a violent career criminal sentence. This should be corrected upon remand.
Affirmed in part; remanded for proceedings consistent with this opinion.
THREADGILL, A.C.J., and ALTENBERND, and GREEN, JJ„ concur.